IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: SESSIONS OF THE SUPREME             :   No. 474
       COURT OF PENNSYLVANIA               :   Judicial Administration
       FOR THE YEAR 2018                   :   Docket

                                       ORDER

PER CURIAM:

      AND NOW, this 21st day of December, 2016 it is ordered that the
argument/administrative sessions of the Supreme Court of Pennsylvania shall be held in
the year 2018 as follows:

       Philadelphia                    February 6th
      (Administrative Session)

      Philadelphia                     March 5th through March 9th

      Harrisburg                       March 27th
      (Administrative Session)

      Pittsburgh                       April 9th through April 13th

      Harrisburg                       May 14th through May 18th

      Pittsburgh                       June 5th
      (Administrative Session)

      Philadelphia                     September 24th through September 28th

      Pittsburgh                       October 22nd through October 26th

      Harrisburg                       December 3rd through the 7th


     Additional argument/administrative sessions may be scheduled as the Court
deems necessary.